This action was brought to recover the sum of $5,250, claimed to be due plaintiffs under an agreement of sale of certain mining property.
The parties to the action were general partners operating a gold mining dredge near the city of Nome, in Alaska. Plaintiffs *Page 97 
owned a three-fourths interest in the partnership, and defendants entered into an agreement of purchase with plaintiffs whereby they undertook to acquire such interest. Plaintiffs by this action sued to enforce payment under the terms of the agreement. As a defense to the action defendants pleaded that the agreement sued upon had been rescinded by them because of misrepresentations of certain facts willfully and fraudulently made by plaintiffs. These alleged misrepresentations consisted of (1) that there were good values in the ground ahead of the dredge and to be worked by it that would make the dredging profitable, and (2) that one of the sellers owned a lease on valuable ground ahead of the dredge and to be worked by it.
The trial court rendered judgment for plaintiffs, and the defendants appeal.
The only specifications of error are that certain of the findings are not supported by sufficient evidence. There is no merit in the appeal. The evidence upon the questions presented was conflicting, but it is ample to support the findings of the trial court. The judgment is affirmed.
Lennon, P. J., and Sturtevant, J., pro tem., concurred.